DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 	Claims 1- 9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Li et al. (US 2008/0234147 A1) (“Li’ herein- cited previously) 

Claim 1
 Li discloses a fluid for treating a subterranean formation comprising:
	a solvent; [0042] and
one or more fibrous polymeric structures, wherein the one or more fibrous polymeric structures are formed by consolidating the one or more polymers during a shear event. [0033; 0044-0047]
	Since Li discloses the same composition comprising a solvent and one or more polymers during a shear event, it would form a consolidation of one or more polymers as a fibrous polymeric structure.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Claim 2
Li discloses the fluid for treating the subterranean formation of claim 1, wherein the fluid is selected from the group consisting of a fluid loss control pill, a water control treatment fluid, a scale inhibition treatment fluid, a fracturing fluid, a gravel packing fluid, a drilling fluid, and a drill-in fluid. [0051; 0053]

Claim 3
Li discloses the fluid for treating the subterranean formation of claim 1, wherein the polymeric structure comprises one or more pH sensitive polymers. [0035-0037]

Claim 4
Li discloses the fluid for treating the subterranean formation of claim 1, wherein the polymeric structure comprises a seed particle or seed fiber. [0047]

Claim 5
Li discloses the fluid for treating the subterranean formation of claim 1, wherein the polymeric structure comprises one or more proppant particles. [0045]

Claim 6
Since Li discloses the same composition comprising a solvent and one or more polymers during a shear event, it would form a consolidation of one or more polymers as a fibrous polymeric structure with an aspect ratio of at least 2:1.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Claim 7
Li discloses the fluid for treating the subterranean formation of claim 1, wherein the polymeric structure is a solid. [0045] 

Claim 8 
Li discloses the fluid for treating the subterranean formation of claim 1, wherein the polymeric structure is a gel. [0039] 

Claim 9 
Li discloses the fluid for treating the subterranean formation of claim 1, wherein the polymeric structure comprises one or more crosslinked polymers. [0032] 

Claim 10 
Li discloses the fluid for treating the subterranean formation of claim 1, wherein the shear event is performed at a shear rate applied to the fluid between about 1 s-1 and 100,000 s-1 [0033]

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a) (1) as being Zhou et al. (US 2012/0074611 A1) (“Zhou” herein).

Claim 1
 Zhou discloses a fluid for treating a subterranean formation comprising:
	a solvent; [0037] and
one or more fibrous polymeric structures, wherein the one or more fibrous polymeric structures are formed by consolidating the one or more polymers during a shear event. [0004-0006; 0040-0045; 0065]
	
Claim 3
Since Zhou discloses the same composition comprising one or more polymeric structure, it will be pH sensitive polymers.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Claim 4
Zhou discloses the fluid for treating the subterranean formation of claim 1, wherein the polymeric structure comprises a seed particle or seed fiber. [0045; 0070]

Claim 5
Zhou discloses the fluid for treating the subterranean formation of claim 1, wherein the polymeric structure comprises one or more proppant particles. [0045; 0070]

Claim 6
Zhou discloses the fluid for treating the subterranean formation of claim 1, wherein the
polymeric structure has an aspect ratio of at least 2:1.[0004]

Claim 7
Zhou discloses the fluid for treating the subterranean formation of claim 1, wherein the polymeric structure is a solid. [ 0045; 0087] 

Claim 8 
Zhou discloses the fluid for treating the subterranean formation of claim 1, wherein the polymeric structure is a gel. [0045] 

Claim 9 
Zhou discloses the fluid for treating the subterranean formation of claim 1, wherein the polymeric structure comprises one or more crosslinked polymers. [0051] 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 1, above, and further in view of Smith et al. (US 2007/0166541 A1) (”Smith” herein)

Claim 2
Zhou discloses the fluid for treating the subterranean formation of claim 1.  Zhou however does not explicitly disclose, wherein the fluid is selected from the group consisting of a fluid loss control pill, a water control treatment fluid, a scale inhibition treatment fluid, a fracturing fluid, a gravel packing fluid, a drilling fluid, and a drill-in fluid. 
	Smith teaches the above limitation (See paragraph 0053 →Lesko teaches this limitation in that these fibers can have an inherently adhesive surface, can be chemically or physically modified to have an adhesive coating, or can have an adhesive coating resulting from a layer of non-adhesive substance dissolvable in the fracture by a fluid simultaneously or subsequently passed through the fracture) for the purpose of reinforcing and consolidating material to form proppant clusters. [0053]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the fiber of Zhou, to be used in the fluid of Smith, in order to reinforce and consolidate material to form proppant clusters. [0053]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou.

Claim 10 
Zhou discloses the fluid for treating the subterranean formation of claim 1, wherein the shear event [0086] 
Zhou discloses the claimed invention except to the shear rate applied to the fluid between about 1 s-1 and 100,000 s-1.  It would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention was made to have the shear rate applied to the fluid between about 1 s-1 and 100,000 s-1, since it has been held that [W]here the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed on 098/12/2022 with regards to Claims 1- 9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Li et al. (US 2008/0234147 A1) have been fully considered but they are not persuasive.
The amendment to formalities do not alter the fact that there is change in the way the claim has been interpreted, therefore, the rejection is maintained.
	With regards to Claim 1, the applicant further argues that “Not only does Li not teach or suggest any notion of consolidation of polymers, Li strongly suggests such consolidation does not occur. The present specification, in contrast to Li, teaches a number of consolidation triggering conditions that can result in polymer consolidation in response to a shear event.” (See Arguments page 5, 2nd paragraph)
	The examiner respectfully disagrees.
	Since Li discloses the same composition comprising a solvent and one or more polymers during a shear event, it would form a consolidation of one or more polymers as a fibrous polymeric structure.
"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., consolidation triggering conditions that can result in polymer consolidation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, the fact that the applicant’s augment above recites that “…any notion of consolidation of polymers, Li strongly suggests such consolidation does not occur” is speculative.  
Furthermore, the applicant is bringing limitation from the specification into the claim, however that is not what the claim recites, therefore, the rejection is maintained. 
The examiner welcomes the applicant for a phone interview to further the prosecution of the case.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/12/2022